Case 4:18-cr-00144-ALM-CAN Document 374 Filed 01/25/21 Page 1 of 4 PageID #: 1569




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   UNITED STATES OF AMERICA                         §
                                                    §
   v.                                               §    CRIMINAL NO. 4:18-cr-00144
                                                    §    Judge Mazzant
   ORLEY JESUS GALLO DONADO (5)                     §


                           MEMORANDUM OPINION AND ORDER

          Pending before the Court is Defendant’s Appeal to District Court of Magistrate Judge’s

  Order on Motion to Compel Discovery (Dkt. #343). Having considered the motion and the

  relevant pleadings, Defendant’s motion is DENIED.

                                          BACKGROUND

          Defendant Orley Jesus Gallo Donado (“Orley”) is a Colombian man charged with

  conspiring to manufacture and import cocaine into the United States. On September 5, 2018, the

  Government presented its case to a grand jury and secured an indictment against Orley and twenty-

  one co-defendants for international drug crimes. Count One charges Orley with conspiracy to

  knowingly import, manufacture, and distribute cocaine into the United States, in violation of 21

  U.S.C. § 963 (Dkt. #95).       Count Two charges Orley with knowingly manufacturing and

  distributing cocaine into the United States, in violation of 21 U.S.C. § 959 and 18 U.S.C. § 2 (Dkt.

  #95).

          On November 11, 2020, Orley moved to compel discovery on several issues, including

  release of the grand jury transcript (Dkt. #293). On November 20, 2020, the Government replied

  (Dkt. #309). On December 11, 2020, after hearing argument on the motion, the Magistrate Judge

  granted some of the discovery requests but denied the request for the grand jury transcript (Dkt.

  #324). On December 28, 2020, Orley appealed a portion of the Magistrate Judge’s order regarding
Case 4:18-cr-00144-ALM-CAN Document 374 Filed 01/25/21 Page 2 of 4 PageID #: 1570




  denial of the production of the grand jury transcript (Dkt. #343). On January 4, 2020, the Court

  held a hearing on Orley’s appeal of the Magistrate Judge’s order (Dkt. #357).

                                         LEGAL STANDARD

         Under 28 U.S.C. § 636(b)(1)(A), a district judge may refer a pretrial matter to the

  magistrate judge for determination and may then “reconsider” the matter “where it has been shown

  that the magistrate judge's order is clearly erroneous or contrary to law.” See also Castillo v. Frank,

  70 F.3d 382, 385 (5th Cir. 1995) (holding the magistrate judge has referral authority to decide non-

  dispositive discovery motions and the district court is to apply a “clearly erroneous” standard of

  review). Federal Rule of Criminal Procedure 59(a) likewise provides: “A party may serve and file

  objections to the order within 14 days after being served with a copy of a written order or after the

  oral order is stated on the record” and “the district judge must consider timely objections and

  modify or set aside any part of the order that is contrary to law or clearly erroneous.” To meet this

  high standard of appeal, the district judge must be “left with a definite and firm conviction that a

  mistake has been committed.” Norton v. Dimazana, 122 F.3d 286, 293 (5th Cir. 1997).

         Grand jury proceedings are “shrouded by a general rule of secrecy” to protect the grand

  jury process and are only disclosed under a limited set of exceptions. Shields v. Twiss, 389 F.3d

  142, 147–48 (5th Cir. 2004); Douglas Oil Co. of Cal. v. Petrol Stops N.W., 441 U.S. 211, 218–19

  (1979). Federal Rule of Criminal Procedure 6(e) provides one avenue for disclosure, prohibiting

  release of a grand jury transcript unless the defendant demonstrates a “particularized need” in

  proving “a ground may exist to dismiss the indictment.” Pittsburgh Plate Glass Co. v. United

  States, 360 U.S. 395, 399-401 (1959). Even when the defendant carries this burden, the court still

  weighs the need against the great interest in preserving grand jury secrecy. United States v.

  Miramontez, 995 F.2d 56, 59 (5th Cir. 1993).



                                                    2
Case 4:18-cr-00144-ALM-CAN Document 374 Filed 01/25/21 Page 3 of 4 PageID #: 1571




         Exculpatory evidence rules provide a second avenue for accessing a grand jury transcript,

  under which the Fifth Circuit applies the limited standards set forth in Brady v. Marlyand. Castillo

  v. Johnson, 141 F.3d 218, 222 (5th Cir. 1998). To prove a grand jury transcript should be disclosed

  as exculpatory evidence, defendants must establish: (1) the evidence is favorable to the accused

  because it is exculpatory or impeachment; (2) the Government suppressed the evidence; and (3)

  prejudice resulted from the non-disclosure. Banks v. Dretke, 540 U.S. 668, 691 (2004).

                                             ANALYSIS

         Orley argues the Government should release the grand jury transcript because the

  Government relied on a factually incorrect PowerPoint when securing the indictment and the

  transcript contains exculpatory evidence (Dkt. #293). 1 The Government argues disclosure is

  unwarranted because there is no exception to the secrecy standards provided by Federal Rule of

  Criminal Procedure 6(e), nor is there anything exculpatory in the transcript (Dkt. #309).

         Orley does not meet the high burden of proving clear error by the Magistrate Judge in

  denying the steep request for the transcript under either Rule 6(e) or the Brady framework. Most

  fatal to Orley’s argument is the Fifth Circuit’s holding that “mere suspicion the indictment was

  based on insufficient evidence” is not enough to warrant disclosure. United States v. Newcomb,

  488 F.2d 190, 192-93 (5th Cir. 1974) (“Were we to hold that grand jury minutes must be turned

  over…grand jury proceedings would effectively be open at the whim of the defense.”). Here, the



  1
    The PowerPoint slide presented to the grand jury contains two bullet points accompanying
  Orley’s picture: (1) “Intercepted communications reveal that DONADO utilized her brother
  Orley Jesus GALLO Donado aka ORLEY to coordinate a shipment of cocaine from the Santa
  Marta port in Colombia”; and (2) “ORLEY later informed DONADO that they returned the
  shipment of cocaine and aborted the transfer due to police activity in the port area” (Dkt. #292 at
  p. 3). Though Orley and the Government disagree on the translation of the transcript, the
  transcript does suggest the Government inadvertently reversed the individuals in the second
  bullet point. Co-defendant Karen Marledis Gallo Donado informed Orley that police activity
  delayed the shipment, not the other way around.
                                                   3
    Case 4:18-cr-00144-ALM-CAN Document 374 Filed 01/25/21 Page 4 of 4 PageID #: 1572




      Government already disclosed a copy of the PowerPoint to Orley, and both parties have access to

      the transcript of the intercepted communications. Orley may have been entitled to the transcript if

      the Government’s only evidence was the one misattributed message, but here the indictment was

      also based on Orley’s other responses in the phone call and other communications with co-

      defendant Karen Donado. Because Orley cannot prove the grand jury transcript would lead to

      dismissal of the indictment, he is not entitled to disclosure under Rule 6(e). And because he cannot

      prove there is anything more exculpatory contained in the other testimony to the grand jury, he is

      not entitled to it under Brady. Orley also cannot establish actual prejudice because the indictment

      is based on multiple communications between Orley and Karen Donado. Should Agent Mata take

      the stand at trial, Orley is well equipped to cross-examine him with the translated phone call and

      PowerPoint slide already provided. The Magistrate Judge did not commit clear error in valuing

.     the secrecy of the grand jury process over Orley’s request.

                                               CONCLUSION

             It is therefore ORDERED that Defendant’s Appeal to District Court of Magistrate Judge’s

      Order on Motion to Compel Discover (Dkt. #343) is DENIED.
           SIGNED this 25th day of January, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                       4
